       Case 2:19-cr-00078-JAM Document 25 Filed 10/26/20 Page 1 of 1


 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8                                                )        Case №: 2:19-cr-00078-JAM
     UNITED STATES OF AMERICA,                    )
 9                                                )                    ORDER
     Plaintiff,                                   )               APPOINTING COUNSEL
10                                                )
     vs.                                          )
11                                                )
     RYAN TAYLOR,                                 )
12                                                )
     Defendant.                                   )
13
            The above named defendant will confirm that he/she is financially unable to obtain
14
15   counsel at his initial appearance. He wishes counsel be appointed to represent him/her for a

16   petition to violate his supervised release. Mr. Fischer needs to work on the case even though
17   there is no federal court date yet. Therefore, in the interests of justice and pursuant to the U.S.
18
     CONST., amend VI and 18 U.S.C. § 3006A,
19
            IT IS HEREBY ORDERED David D. Fischer is appointed to represent the above
20
     defendant in this case effective nunc pro tunc to October 8, 2020.
21
22          This appointment shall remain in effect until further order of this court.

23
24   DATED: October 23, 2020                          /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
25
                                                      UNITED STATES DISTRICT COURT JUDGE
26
27
28


     ORDER APPOINTING COUNSEL                          1
